Kupferman, J. P., and Ross, J.,
dissent in part in a memorandum by Kupferman, J. P., as follows: I would affirm. The majority begs the question when it is stated “that a cause of action does not lie against a remote manufacturer for the breach of an implied warranty”. (Italics added.)* The defendant manufacturer here is the one that the purchaser relied on in buying the product involved. It is alleged that a specific 1981 Cadillac engine known as V8-6-4 was defective to the knowledge of the manufacturer. In Gherna v Ford Motor Co. (246 Cal App 2d 639, 652), the court said: “As to the warranty of merchantability, it becomes apparent that manufacturers who enter in promotional activities to stimulate consumer buying may thereby incur both express and implied warranty obligations.” In considering the Gherna case, in a note on the subject of product defect-privity (Ann., 16 ALR3d 685, 699), it is stated: “§ 6. Implied warranty. Breach of implied warranty of merchantability or of fitness for intended use has often been recognized as a proper ground of recovery against a remote supplier in actions for product damage other than personal injury or damage to property other than that purchased. In at least one of these cases, the recovery sought appeared to be purely the value of the lost bargain, that is, the difference between the value of the property as impliedly warranted and its value in its actual condition at the time of purchase.” In State of New York v General Motors Corp. (48 NY2d 836), it was determined that summary disposition was not proper with respect to the contention of misleading advertising. Similarly here, the plaintiff should have the opportunity of demonstrating that customers, although dealing with a franchised agent, are, for practical purposes, relying on and dealing with the manufacturer.

 We are here dealing with an allegedly defective product alone and not with any iiyury caused thereby. (Uniform Commercial Code, § 2-318; see Survey of New York Practice, Uniform Commercial Code, Article 2-Sales, 57 St. John’s L Rev 805, 832.)